DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to amendment filed on 7/7/2022.
The Double Patenting rejection is withdrawn based on Terminal Disclaimers filed on 7/7/2022.
Claims 11-30 are pending.

Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 11-30 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Walker et al. US 2008/0052295 A1 (hereinafter Valker).

Per Claim 11:
Walker teaches A computer-implemented method for licensing features (Walker, Abstract, A database record controls a license to use a computational component. [0010], The license file also contains a name and/or version of the licensed telecommunication application and licensed features), comprising: 
creating a license file based on a feature to be licensed (Walker, [0021], A database or system record for the customer is generated from the mapping of the order information onto the computational component information. The database record reflects the correct license information. The license information, for example, includes ...expiration date of the license, software features, and software capacities. The license file is generated from the database record); 
receiving a license authorization code specifying the feature (Walker, [0051], The serial number database 108 comprises a plurality of records corresponding to hardware (e.g., processors or IP services interface cards) sold to customers. The database 108 includes two tables, namely a current table and a historical table. The data structure in the two tables are similar and are shown in FIG. 10. Referring to FIG. 10, Each entry includes fields for the serial number 100, serial number status or licensing state 1004…source 1020 of update or creation of the entry…system identifier (SID) 1032 indicating the system to which the serial number has been assigned for licensing, module counter 1044 indicating the licensing identification number of the processor for use in switch/server systems with multiple processing modules. FIG. 7, [0061], The data structures in the transaction and system records are shown in FIG. 7. Each record comprises the following fields: system ID 700, sold-to customer information 704, distributor information 708, dealer information 712, customer information 716, authorized user access information 720, license generation information 724 (which comprises platform type 728, serial number 732, PID 736, application name 740, software version 744, and expiration date 748), Type I feature information 752 (which comprises Type I ON/OFF feature settings--right to use 756 and Type I ON/OFF feature settings--features activated 760), Type II feature information 764 (which comprises Type II value feature right to use 768, Type II value feature range 772 (containing a number or numerical range defined by V1 and V2), and Type II value feature settings 776 (containing the value setting in the range of V1 to V2 (inclusive) for each Type II feature with a right to use)), Type III feature information 780 (which comprises Type III registration feature right to use 784, Type III registration feature release 788 (which has a release value for each Type III feature with a right to use), Type III registration feature range 792 (containing a number or numerical range defined by V1 and V2), and Type III registration feature setting 796 (containing a number or numerical range defined by V1 and V2)), license delivery information 797, module information 798 for systems containing multiple processors (e.g. main server with WAN Spare Processors), application information 799, and system record history 789, emphases added); 
determining that a communication system does not utilize the feature by identifying a media access control (MAC) address of the communication system (Walker, [0008], Another method requires the software, upon installation or first execution, to record serial number information (e.g., medium access control or MAC address) regarding predetermined hardware components of the computer system. [0051], The serial number database 108 comprises a plurality of records corresponding to hardware (e.g., processors or IP services interface cards) sold to customers. The database 108 includes two tables, namely a current table and a historical table. The data structures in the two tables are similar and are shown in FIG. 10. Referring to FIG. 10, each entry includes fields for the serial number 1000, serial number status or licensing state 1004 (valid inactive (serial number is available for licensing but is not yet assigned to a license file), valid active (serial number is available for licensing and has been assigned to a license file …  [0061], The data structures in the transaction and system records are shown in FIG. 7. Each record comprises the following fields: … authorized user access information 720, license generation information 724 (which comprises platform type 728, serial number 732, PID 736, application name 740, software version 744 … [0064], The feature extraction tool or FET 146 accesses the translation file(s) 168 to generate a configuration file 136 when a switch/server 140 is upgraded from an earlier version of software that was not licensed using the licensing system 100. Also, see [0087]); and 
in response to determining that the communication system does not utilize the feature, transferring the license file to the communication system for installation (Walker, [0063], Such other operations include the generation of a license file form a system record in the licensing database and forwarding of the license file to a controlling and/or controlled application of a remote switch and/or serve).

Per Claim 12:
The rejection of claim 11 is incorporated, further Walker wherein receiving the license authorization code comprises receiving an order to upgrade (Walker, [0015], retrieving order information associated with the order identifier, wherein the order information comprises one or more material codes; [0020], The material code mapping table describes what the customer is entitled to in its license based on the material codes in the order. [0029], The licensing method can be effective for controlling not only right to use for newly purchased components but also right to use for system upgrades. The method considers the software and/or software features both ordered by the customer and present on the system before installation of the upgrade.  [0030], The feature extraction tool can allow the feature activation system to create valid software licenses for an upgrade without any manual translation between existing features and capacities and license information).  

Per Claim 13:
The rejection of claim 11 is incorporated, further Walker teaches wherein receiving the license authorization code comprises receiving an order to acquire an additional license (Walker, [0021], A database or system record for the customer is generated from the mapping of the order information onto the computational component information. The database record reflects the correct license information. The license information, for example, includes software application name, software version, expiration date of the license, software features, and software capacities. The license file is generated from the database record.[0022], the present invention can enable automatic creation of valid licenses without any manual translation between order information and computational component information. [0029], The licensing method can be effective for controlling not only right to use for newly purchased components but also right to use for system upgrades. The method considers the software and/or software features both ordered by the customer and present on the system before installation of the upgrade. [0030], The feature extraction tool can allow the feature activation system to create valid software licenses for an upgrade without any manual translation between existing features and capacities and license information).  

Per Claim 14:
The rejection of claim 11 is incorporated, further Walker teaches determining the feature to be licensed by determining feature data from the communication system (Walker, [0049], the licensing verification system 100 comprises an enterprise resource manager or ERM 104 to add, update, modify, and validate entries in a serial number database 108 and an order database 112, a remote feature activation or RFA system 116 to supervise the licensing verification and issuance processes, and a business application programming interface or BAPI 120 to process messages between the ERM 104 and RFA system 116… [0060], The RFA (system 116 maintains, in the licensing database, a current system record indicating the features and capacities of each switch/server. The system record serves as the input for the creation of a license file. When a system is purchased or upgraded, information regarding the features and capacities purchased by the customer is needed to create or update the system record. The purpose of the BAPI 120 is to allow the RFA system 116 to retrieve the required information from the order record in the order database 112); and 
storing the feature data in a database (Walker, [0021], A database or system record for the customer is generated from the mapping of the order information onto the computational component information. The database record reflects the correct license information. The license information, for example, includes software application name, software version, expiration date of the license, software features, and software capacities. The license file is generated from the database record).  

Per Claim 15:
The rejection of claim 11 is incorporated, further Walker teaches wherein identifying the MAC address comprises identifying the MAC address from an inventory file (Walker, [0008], upon installation or first execution, to record serial number information (e.g., medium access control or MAC address) regarding predetermined hardware components of the computer system. [0051], The serial number database 108 comprises a plurality of records corresponding to hardware (e.g., processors or IP services interface cards) sold to customers … system identifier (SID) 1032 indicating the system to which the serial number has been assigned for licensing, module counter 1044 indicating the licensing identification number of the processor for use in switch/server systems with multiple processing modules).  

Per Claim 16:
The rejection of claim 15 is incorporated, further Walker teaches wherein the inventory file is cryptographically signed (Walker, By encrypting the FET output, the feature extraction tool prevents the fraudulent modification of feature settings (e.g. adding a feature or increasing a capacity [0049], The RFA system 116 comprises a material code mapping agent 124 to form and populate transactions records by mapping order records in the order database 112 using material code mapping tables 128, a configuration file decryptor 132 to convert encrypted configuration files 136 for switch/server 140 received from a feature extraction tool 146 into unencrypted switch/server configuration files 148, a configuration file processing agent 156 to update the transaction records output by mapping agent 124 using the feature information in the unencrypted switch configuration file 148 and the switch configuration file mapping table 158, and a remote feature activator 164 to supervise the operation of the remote feature activation system 100 and completion of the transaction records to update the licensing database 160. The feature extraction tool or FET 146 comprises a feature extractor 144 to access the translation file(s) 168 to generate the encrypted configuration file 136 by using configuration mapping tables 152 to map the features in translation files 168 onto fields in the configuration file 136).  

Per Claim 17:
The rejection of claim 11 is incorporated, further Walker teaches receiving an inventory file comprising the MAC address (Walker, [0008], the software, upon installation or first execution, to record serial number information (e.g., medium access control or MAC address) regarding predetermined hardware components of the computer system. [0052], The order database 112 comprises a plurality of records corresponding to hardware and software corresponding to each customer order. The data structures can vary depending upon the precise implementation of the ERM 104. FIG. 9 shows the data structures in one implementation. Each order entry comprises an SAP order number 900, a group authorization identifier 904, a user id 908, customer name, address, and contact information fields 912, and a series of quantity, material code, and description fields 916, 920, and 924, respectively, identifying the contents of each order.  [0060], When a system is purchased or upgraded, information regarding the features and capacities purchased by the customer is needed to create or update the system record. The purpose of the BAPI 120 is to allow the RFA system 116 to retrieve the required information from the order record in the order database 112, emphasis added); and 
wherein determining that the communication system does not utilize the feature by identifying the MAC address comprises identifying the MAC address from the inventory file (Walker, [0051], The serial number database 108 comprises a plurality of records corresponding to hardware (e.g., processors or IP services interface cards) sold to customers. The database 108 includes two tables, namely a current table and a historical table. The data structures in the two tables are similar and are shown in FIG. 10. Referring to FIG. 10, each entry includes fields for the serial number 1000, serial number status or licensing state 1004 (valid inactive (serial number is available for licensing but is not yet assigned to a license file), valid active (serial number is available for licensing and has been assigned to a license file, …), emphasis added).  

Per Claims 18-24:
These are non-transitory computer-readable medium versions of the method discussed above (claims 11-17), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, these claims are also obvious.

Per Claim 25-30:
These are system versions of the method discussed above (claims 11-15, and 17), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, these claims are also obvious.

Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive.
Applicant Argued:
Rejection under 35 U.S.C. §102(e) 
Claims 11-30 stand rejected under pre-AIA  35 U.S.C. §102(e) as being anticipated by Walker. Applicant respectfully traverses this rejection. 
Walker fails to teach all the elements of claim 11. In particular, Walker fails to teach "receiving a license authorization code specifying the feature" and "determining that a communication system does not utilize the feature by identifying a media access control (MAC) address of the communication system" as recited in claim 11. 
In regard to the element "receiving a license authorization code specifying the feature," the Office relies on paragraph 0051 of Walker to teach this element (Office Action, page 5). Applicant respectfully disagrees with this characterization of Walker. First, the Office does not explain what element of Walker corresponds to the "license authorization code." The Office Action merely copies portions of paragraph 0051. Applicant respectfully submits that Walker does not teach the "license authorization code." 
Second, to the extent that the "serial number database" of Walker may correspond to the "license authorization code" of claim 11 (which Applicant does not concede), Walkerteaches that the "serial number database 108 comprises a plurality of records corresponding to hardware" (paragraph 0051, emphasis added). Walker does not teach "a licensing authorization code specifying the feature" as recited in claim 11. As used in the claims, the term "feature" refers to a software feature. See Applicant's specification, paragraph 0006 ("It can be the hardware of a legacy system on which new software or new software features are updated or upgraded."). 
"A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). MPEP §2131. Walkerdoes not teach "receiving a license authorization code specifying the feature" as recited in claim 11. Accordingly, Walker cannot anticipate claim 11 for at least this reason. 
In regard to the element "determining that a communication system does not utilize the feature by identifying a media access control (MAC) address of the communication system," the Office relies on paragraphs 0008, 0051, 0061, 0064, and 0087 of Walker (Office Action, pages 5-6). Applicant respectfully disagrees with this characterization of Walker. 
First, Walker teaches at paragraph 0008, "Another method requires the software, upon installation or first execution, to record serial number information (e.g., medium access control or MAC address) regarding predetermined hardware components of the Walker does not use the MAC address to determine "that a communication system does not utilize the feature" as recited by claim 11. 
Second, Applicant submits that the Office's use of the MAC address as taught by Walker is an improper 35 U.S.C. §102 rejection. By combining information about prior known methods (which is what paragraph 0008 of Walker is describing as part of the background section) with a description of what Walker's invention actually is (the other paragraphs of Walker cited in the Office Action with respect to this element), the Office has not performed a proper anticipation analysis. 
Thus, for the instant rejection under 35 U.S.C. § 102(e) to have been 
proper, the Flynn reference must clearly and unequivocally disclose the 
claimed compound or direct those skilled in the art to the compound 
without any need for picking, choosing, and combining various disclosures 
not directly related to each other by the teachings of the cited reference. 
Such picking and choosing may be entirely proper in the making of a 
103, obviousness rejection, where the applicant must be afforded an 
opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. 
Application of Arkley et al., 455 F.2d 586, 587-88 (CCPA, 1972) (emphasis added; italics in original).
 Accordingly, Applicant submits that Walker does not teach "determining that a communication system does not utilize the feature by identifying a media access control (MAC) address of the communication system" as recited in claim 11. 
Because Walker fails to teach all the elements of claim 11, claim 11 is 
distinguishable over Walker. While of different scope, claims 18 and 25 recite similar subject matter as claim 11 and are therefore also distinguishable over Walker. 
Claims 12-17 depend from claim 11, claims 19-24 depend from claim 18, and 
claims 26-30 depend from claim 25. By virtue of their dependencies, claims 12-17, 19- 24, and 26-30 are also distinguishable over Walker. 
Applicant respectfully requests that the 35 U.S.C. §102(e) rejection of the claims be withdrawn. 
Because Walker fails to teach all the elements of claim 11, claim 11 is distinguishable over Walker. While of different scope, claims 18 and 25 recite similar subject matter as claim 11 and are therefore also distinguishable over Walker. 
Claims 12-17 depend from claim 11, claims 19-24 depend from claim 18, and 
claims 26-30 depend from claim 25. By virtue of their dependencies, claims 12-17, 19- 24, and 26-30 are also distinguishable over Walker. 
Applicant respectfully requests that the 35 U.S.C. §102(e) rejection of the claims be withdrawn. 

Examiner Response:
Examiner disagree applicant’s argument of Walker fails to teach receiving a license authorization code specifying the feature or Walker does not teach a "a licensing authorization code specifying the feature" as recited in claim 11. As used in the claims, the term "feature" refers to a software feature”.
In Fig. 7, and [0061], Walker teaches Authorized User Access information (720), license information (724) for Application Name (740), software version (744), Application/Software Feature information (752) Feature Settings -Right to User/on/Off (756) Feature Activated (760), Feature Range (772) … Here, Walker discloses limitations of receiving a license authorization code specifying the feature in software.
Further Walker does teach “determining that a communication system does not utilize the feature by identifying a media access control (MAC) address of the communication system” as recited in claim 11. Walker teaches, [0008], Another method requires the software, upon installation or first execution, to record serial number information (e.g., medium access control or MAC address) regarding predetermined hardware components of the computer system. [0051], The serial number database 108 comprises a plurality of records corresponding to hardware (e.g., processors or IP services interface cards) sold to customers… The serial number database 108 comprises a plurality of records… Referring to FIG. 10, each entry includes fields for the serial number 1000, serial number status or licensing state 1004 (valid inactive (serial number is available for licensing but is not yet assigned to a license file), valid active (serial number is available for licensing and has been assigned to a license file …  [0061], The data structures in the transaction and system records are shown in FIG. 7. Each record comprises the following fields: … authorized user access information 720, license generation information 724 (which comprises platform type 728, serial number 732, PID 736, application name 740, software version 744 … [0064], The feature extraction tool or FET 146 accesses the translation file(s) 168 to generate a configuration file 136 when a switch/server 140 is upgraded from an earlier version of software that was not licensed using the licensing system 100. 
Here, Walker teaches the database record (for example, in FIG. 7 and describe in related text [0061] disclosed limitation of “determining that a communication system does not utilize the feature by identifying a media access control (MAC) address of the communication system”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
USPN 6513121 teaches a license file which contains a list of applications that are permitted to run, the version number of the permitted applications and a list of permitted features.
US 20040044901 teaches A system for monitoring licensing eligibility of a computational component, the computational component being associated with a unique identifier, is provided. The system comprises (i) an input and/or interface 120 operable to receive a request to authorize operation of at least part of the computational component; (ii) a memory, such as licensing database 128, comprising licensing database information associated with the identifier, the information comprising a licensing state indicator; and (iii) an activator, such as remote feature activator 112, operable to (a) authorize operation of the at least part of the computational component when the licensing state indicator has a first state and (b) not authorize operation of the at least part of the computational component when the licensing state indicator has a second state other than the first state.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/ANNA C DENG/Primary Examiner, Art Unit 2191